OPINION OF THE COURT
PER CURIAM.
In accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and this Court’s decisions in Commonwealth v. Greer, 455 Pa. 106, 314 A.2d 513 (1974) and Commonwealth v. Jones, 451 Pa. 69, 301 A.2d 811 (1973), appellant’s counsel is hereby ordered to submit a brief on behalf of appellant that complies with the above constitutional mandates and to provide appellant with a copy of the brief. After the filing of a brief in conformity with Anders, Greer and Jones, supra, appellant’s counsel then may seek leave of this Court to withdraw as defense counsel.